THE THIRTEENTH COURT OF APPEALS

                                   13-14-00087-CR


                                  Ross Allen Hartwell
                                           v.
                                  The State of Texas


                                  On Appeal from the
                     390th District Court of Travis County, Texas
                         Trial Cause No. D-1-DC-13-904031


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

reversed and remanded in part.      The Court orders the judgment of the trial court

AFFIRMED IN PART AND REVERSED AND REMANDED IN PART.

      We further order this decision certified below for observance.

July 2, 2015